UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 HEPALIFE TECHNOLOGIES, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: HEPALIFE TECHNOLOGIES, INC. 60 State Street, Suite 700 Boston, MA 02109 Telephone: 800-518-4879 November 9 , 2009 Dear Stockholders: You are cordially invited to attend the 2009 Annual Meeting of Stockholders of HepaLife Technologies, Inc. The meeting will be held at 9:00 a.m., local time, on December 21, 2009, at the offices of Sierchio & Company, LLP, 430 Park Avenue, Suite 702, New York, New York. Enclosed are the official notice of this meeting, a proxy statement, a form of proxy and the 2008 Annual Report on Form 10-K for the year ended December 31, 2008. At this meeting you will be asked to elect directors to serve until the next annual meeting, ratify the selection of the Company's independent auditors for 2009 and to transact any other business as may properly come up before the meeting. Please note that attendance at the Annual Meeting will be limited to stockholders of record at the close of business on October 28, 2009, and to guests of the Company. If your shares are registered in your name and you plan to attend the Annual Meeting, please bring the enclosed ballot with you to the meeting. If your shares are held by a broker, bank or other nominee and you plan to attend the meeting, please contact the person responsible for your account regarding your intention to attend the meeting so they will know how you intend to vote your shares at that time. Stockholders who do not expect to attend the Annual Meeting in person may submit their ballot to the Management of the Company at 60 State Street, Suite 700, Boston, MA, 02109. BY ORDER OF THE BOARD OF DIRECTORS /s/ Amit S. Dang Amit S. Dang Chief Executive Officer and President NOTICE OF ANNUAL MEETING OF STOCKHOLDERS OF HEPALIFE TECHNOLOGIES, INC. TO BE HELD DECEMBER 21 , 2009 To the Stockholders of HepaLife Technologies, Inc.: NOTICE IS HEREBY GIVEN that the 2009 Annual Meeting of Stockholders (the "Annual Meeting") of HepaLife Technologies, Inc., a Florida corporation (the "Company"), will be held at the offices of Sierchio & Company, LLP, 430 Park Avenue, New York, New York on the 21 st day of December, at 9:00 a.m. (local time) for the following purposes: 1. To elect three (3) directors to the Board of Directors to serve until the next Annual Meeting of stockholders or until their respective successors are duly elected and have qualified; 2. To ratify the appointment of Peterson Sullivan, LLP as the Company's independent auditor for the fiscal year ending December 31, 2009; 3. To transact any and all other business that may properly come before the Annual Meeting or any adjournment(s) thereof. Pursuant to the Company's Bylaws (the "Bylaws"), the record date (the "Record Date") for the determination of stockholders entitled to notice of and to vote at such meeting or any adjournment(s) thereof shall be the close of business on October 28, 2009. Only holders of record of the Company's Common Stock at the close of business on the Record Date are entitled to notice of and to vote at the Annual Meeting. Shares can be voted at the Annual Meeting only if the holder is present or represented by proxy. The stock transfer books will not be closed. A copy of the Company's 2008 Annual Report to Stockholders, in the form of the 10-K filed with the Securities and Exchange Commission, which includes audited financial statements, has been included in this mailing to the Company's stockholders. A list of stockholders entitled to vote at the Annual Meeting will be available for examination at the offices of the Company for ten (10) days prior to the Annual Meeting. You are cordially invited to attend the Annual Meeting; whether or not you expect to attend the meeting in person, however, you are urged to mark, sign, date, and mail or telefax the enclosed form of proxy promptly so that your shares of stock may be represented and voted in accordance with your wishes and in order that the presence of a quorum may be assured at the meeting. Your proxy will be returned to you if you should be present at the Annual Meeting and should request its return in the manner provided for revocation of proxies on the initial page of the enclosed proxy statement. BY ORDER OF THE BOARD OF DIRECTORS /s/ Amit S. Dang Amit S. Dang Chief Executive Officer and President November 9 , 2009 Boston, MA HEPALIFE TECHNOLOGIES, INC. 60 State Street, Suite 700 Boston, MA 02109 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS TO BE HELD December 21 , 2009 SOLICITATION AND REVOCABILITY OF PROXIES The accompanying proxy is solicited by the Board of Directors on behalf of HepaLife Technologies, Inc., a Florida corporation (the "Company"), to be voted at the 2009 Annual Meeting of Stockholders of the Company (the "Annual Meeting") to be held on December 21 , 2009, at the time and place and for the purposes set forth in the accompanying Notice of Annual Stockholders (the "Notice") and at any adjournment(s) thereof. When proxies in the accompanying form are properly executed and received, the shares represented thereby will be voted at the Annual Meeting in accordance with the directions noted thereon; if no direction is indicated, such shares will be voted FOR the election of the nominees listed thereon, FOR the ratification of the independent auditor, and in their discretion with respect to any other matters that may properly come before the stockholders at the Annual Meeting. The executive offices of the Company are located at, and the mailing address of the Company is, 60 State Street, Suite 700, Boston, MA, 02109. Management does not anticipate that any matters will be presented at the Annual Meeting other than matters set forth in the Notice. This proxy statement (the "Proxy Statement") and accompanying proxy are being mailed on or about November 9, 2009. The Company's Annual Report on Form 10-K (the "2008 Annual Report"), which serves as the Annual Report to Stockholders, covering the Company's fiscal year ended December 31, 2008, is attached. Any stockholder of the Company giving a proxy has the right to revoke their proxy at any time prior to the voting thereof by voting in person at the Annual Meeting, by delivering a duly executed proxy bearing a later date or by giving written notice of revocation to the Company addressed to Amit S. Dang, President, 60 State Street, Suite 700, Boston, MA, 02109; no such written notice shall be effective, however, until such notice of revocation has been received by the Company at or prior to the Annual Meeting. In addition to the solicitation of proxies by use of the mail, officers and regular employees of the Company may solicit the return of proxies, either by mail, telephone, telefax, telegraph or through personal contact. Such officers and employees will not be additionally compensated but will be reimbursed for out- of-pocket expenses. Brokerage houses and other custodians, nominees, and fiduciaries will, in connection with shares of the Company's common stock, $0.001 par value per share (the "Common Stock"), registered in their names, be requested to forward solicitation material to the beneficial owners of such shares of Common Stock. The cost of preparing, printing, assembling, and mailing the 2008 Annual Report, the Notice, this Proxy Statement, and the enclosed form of proxy, as well as the cost of forwarding solicitation materials to the beneficial owners of shares of Common Stock and other costs of solicitation, are to be borne by the Company. Communications With The Board Of Directors The Company has no formal procedures to follow for shareholders to communicate with the Board of Directors. Should you wish to submit a written communication to the Board or an individual Director, you may mail or deliver such communication to: HepaLife Technologies, Inc., Board of Directors, 60 State Street, Suite 700, Boston, Massachusetts , Attention: Amit S. Dang, Chief Executive Officer and President . All appropriate communications received from shareholders will be forwarded to the Board of Directors or any committee thereof, as appropriate. 1 QUORUM AND VOTING The record date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting was the close of business on October 28 , 2009 (the "Record Date"). On the Record Date, there were 91,596,829 shares of Common Stock issued and outstanding. Each share of Common Stock is entitled to one vote on all matters to be acted upon at the Annual Meeting, and neither the Company's Certificate of Incorporation (the "Certificate of Incorporation") nor its Bylaws allow for cumulative voting rights. The presence, in person or by proxy, of the holders of a majority of the issued and outstanding Common Stock entitled to vote at the meeting is necessary to constitute a quorum to transact business. If a quorum is not present or represented at the Annual Meeting, the stockholders entitled to vote thereat, present in person or by proxy, may adjourn the Annual Meeting from time to time without notice or other announcement until a quorum is present or represented. Assuming the presence of a quorum, the affirmative vote of a plurality of votes cast is required for the election of each of the nominees for director. A majority of the votes represented and entitled to vote at the Annual Meeting will be required for the approval of all other matters to be voted upon. Abstentions and broker non-votes will each be counted towards the presence of a quorum, but (i) will not be counted as votes cast and, accordingly, will have no effect on the plurality vote required for the election of directors, and (ii) will be counted as votes represented at the Annual Meeting and, accordingly, will have the effect of a vote "against" all other matters to be acted upon. Proxies in the accompanying form which are properly executed and returned to the Company will be voted at the Annual Meeting in accordance with the instructions contained in such proxies and, at the discretion of the proxy holders, on such other matters as may properly come before the meeting. Where no such instructions are given, the shares will be voted for the election of each of the nominees for director and the ratification of Peterson Sullivan, LLC as the independent auditor. A stockholder that intends to present a proposal at the 2010 Annual Meeting of Stockholders for inclusion in the Company's proxy statement and form of proxy relating to such meeting must submit such proposal by August 18, 2010. The proposal must be mailed to the Company's offices at 60 State Street, Suite 700, Boston, MA, 02109. SUMMARY HepaLife Technologies, Inc. is a development stage biotechnology company focusing on the development of a cell-based bioartificial liver system, HepaMate, as a potentially lifesaving treatment for liver failure patients. The technology has previously been successfully tested in a clinical phase I study. As an extracorporeal cell-based bioartificial liver system, HepaMate is designed to combine blood detoxification with liver cell therapy to provide whole liver function in patients with the most severe forms of liver failure. The Company's 2008 Annual Report provides a review of our operations during the past year. The following is a brief summary of certain information contained elsewhere in this Proxy Statement. This summary is not intended to be complete and is qualified in all respects by reference to the detailed information appearing elsewhere in this Proxy Statement and the exhibit hereto. THE MEETING Date, Time and Place of the Annual Meeting The Annual Meeting of HepaLife Technologies, Inc. is scheduled to be held on December 21, 2009, at 9:00 a.m. (local time) at the offices of Sierchio & Company, LLP, 430 Park Avenue, New York, New York, 10022. Record Date Only holders of record of shares of Common Stock at the close of business on October 28 , 2009, are entitled to receive notice of and to vote at the Annual Meeting. 2 Vote Required Assuming the presence of a quorum, the affirmative vote of a majority of votes cast is required for the election of each of the nominees for director. A majority of the votes cast with a quorum present at the Annual Meeting will be required for the approval of all other matters to be voted upon. Accountants Peterson Sullivan, LLP has been selected by the Company to act as its independent auditor for 2009. It is not expected that the representatives of Peterson Sullivan, LLP will attend the Annual Meeting or be available to answer questions from the stockholders. Recommendations THE BOARD OF DIRECTORS OF THE COMPANY UNANIMOUSLY RECOMMENDS THAT THE COMPANY'S STOCKHOLDERS VOTE FOR EACH OF THE NOMINEES FOR DIRECTOR ("PROPOSAL 1") AND VOTE FOR THE RATIFICATION OF THE APPOINTMENT OF PETERSON SULLIVAN, LLC AS THE COMPANYS INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009 ("PROPOSAL 2"). PROPOSAL NO. 1: ELECTION OF BOARD MEMBERS As of October 28 , 2009, the Company's Board of Directors is comprised of three directors. Each of the nominees is presently a director of the Company. If so directed in the enclosed proxy, the persons named in such proxy will vote the shares represented by such proxy for the election of the following named nominees for the office of director of the Company, to hold office until next annual meeting of the stockholders or until their respective successors shall have been duly elected and shall have qualified. Information Concerning Nominees Name Age Position Director/Officer Since Javier Jimenez 44 Director March 2007 Joseph Sierchio 60 Director September 2008 Jatinder Bhogal 43 Director September 2008 The Board of Directors does not contemplate that any of the above-named nominees for director will refuse or be unable to accept election as a director of the Company, or be unable to serve as a director of the Company. Should any of them become unavailable for nomination or election or refuse to be nominated or to accept election as a director of the Company, then the persons named in the enclosed form of proxy intend to vote the shares represented in such proxy for the election of such other person or persons as may be nominated or designated by the Board of Directors. No nominee is related by blood, marriage, or adoption to another nominee or to any executive officer of the Company or its subsidiaries or affiliates. Assuming the presence of a quorum, each of the nominees for director of the Company requires for his election the approval of a majority of the votes cast by the shares of Common Stock entitled to vote at the Annual Meeting. The Board of Directors regard all of the individuals being nominated to the Board as extremely competent professionals with many years of experience in different fields of endeavor, including sales and marketing, management, healthcare, and corporate finance and development. The Board feels that this collective base of experience and knowledge is crucial in the overall development of the Company's business. 3 Information Concerning Current Officers and Directors The following narrative describes the positions held by the Company's current officers and directors. During 2008, each board member attended at least 75% of the board meetings that were held while they were in office. Set forth below is certain information regarding each of our directors and officers, and the positions held by each, as at October 28, 2009. AMIT SINGH DANG, (Age 29). Acting Chief Executive Officer, President and Secretary. Mr. Dang was appointed to his position with us on October 13, 2009; he holds a Bachelors degree (B.B.A.) in Finance from Wayne State University (2003), with advanced academic studies in contract, criminal, civil, and policy law; management, finance, logistics, and strategy; and audit theory; from Michigan State University (2003-2004), The University of Michigan (2004-2006), and the Institute of Internal Auditors (2006-2008), respectively.From May 2005 to August 2005, Mr. Dang was employed as an Accountant at Noir Medical Technologies / Laser Company, and from February 2006 to June 2006, he served as a Business Process and Development Consultant for Sterling Solutions and Systems. From June 2006 to May 2008, Mr. Dang worked as a Risk and Performance Services Consultant at Crowe Horwath, where he specialized in identifying high-risk areas for public and private companies and helped develop and re-engineer core business processes for greater efficiency and control.Since May 2008, Mr. Dang has served as the Managing Director for Infinitus Ventures, facilitating the early incubation, capital funding, and development of client companies. JAVIER JIMENEZ, (Age 44). Director. Mr. Jimenez received both Bachelor and Masters degrees in Aeronautical Engineering from Universidad Politecnica de Madrid, Spain in 1991, and his Masters degree in Business Administration (MBA) from Boston University in 1996. In 2000, Mr. Jimenez joined GE Healthcare, a division of General Electric Company. During his tenure at GE Healthcare, Mr. Jimenez held several key finance and management positions, including eBusiness Finance Manager (Latin America), Finance Manager (Brazil), Finance Manager (Latin American Distributors), Manager, Financial Planning & Analysis, Manager, Global PET Operations and Director, Commercial Operations, in the United States and Latin America. In 2004, Mr. Jimenez joined ABIOMED, Inc., the developer of the worlds first self-contained artificial heart, as Vice President, Operations. Mr. Jimenez served in numerous positions, most recently, as Vice President, General Manager Europe. In 2008 Mr. Jimenez became Partner in the New England practice of Tatum, LLC. a firm that provides companies with executive services and consulting, helping to maximize the Office of the CFO. Mr. Jimenez joined the Board of Directors on March 14, 2007. JOSEPH SIERCHIO, (Age 60). Director. Since 1975, Mr. Sierchio has practiced corporate and securities law in New York City, representing and offering counsel to domestic and foreign corporations, investors, entrepreneurs, and public and private companies in the United States, Canada, United Kingdom, Germany, Italy, Switzerland, Australia, and Hong Kong. Mr. Sierchio is admitted in all New York state courts and federal courts in the Eastern, Northern, and Southern Districts of the State of New York as well as the federal Court of Appeals for the Second Circuit. Mr. Sierchio earned his Doctor of Law degree at Cornell University Law School in 1974, and a Bachelor of Arts degree, with Highest Distinction in Economics, from Rutgers College at Rutgers University, in 1971. Mr. Sierchio is also a member of Sierchio & Company, LLP, which is our legal counsel. JATINDER S. BHOGAL, (Age 43). Since December 1993, Mr. Bhogal has worked as a business consultant to emerging growth companies. For over 15 years, Mr. Bhogal has provided early business development guidance and consulting to companies developing healthcare services, medical devices, pharmaceuticals and vaccines, solar-photovoltaics, biofuels, and information technology solutions. As previously reported, Messrs. Frank Menzler and Roland Schomer resigned as directors of the Company effective September 30, 2009; further, Mr. Menzler resigned as an officer of the Company effective October 13, 2009. Mr. Menzler continues to provide services to the Company as its Senior Technical Advisor. On October 13, 2009, Mr. Amit S. Dang was appointed as our Acting Chief Executive Officer, President and Secretary. None of the corporations or organizations with whom our directors are affiliated with is a parent, subsidiary or other affiliate of ours. 4 There are no family relationships among or between any of our officers and directors. During the past five years none of our directors, executive officers, promoters or control persons has been: (a) the subject of any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; (b) convicted in a criminal proceeding or is subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); (c) subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or (d) found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law. Section 16(a) Beneficial Ownership Reporting Compliance Based solely upon our review of Forms 3 and 4 and amendments thereto furnished to us by each of Messrs. Menzler, Jimenez, Schomer, Sierchio and Bhogal pursuant to Rule 16a-3(e) during our current fiscal year and Form 5 and the amendments thereto furnished to us with respect to our most recent fiscal year, we believe that all of our directors, executive officers and persons who own more than 10% of our common stock were in compliance with Section 16(a) of the Exchange Act of 1934 during the fiscal year. During the year ended December 31, 2008, all of our directors, executive officers and persons who own more than 10% of our common stock were in compliance with section 16(a) of the Exchange Act of 1934. Compensation of Directors In 2008 and 2007, we incurred $19,343 and $4,900, respectively, in fees to directors. Stock-based compensation expense relating to director stock option awards totaled $12,541 for the year ended December 31, 2008. Each non employee director receives an initial stock option grant entitling him to purchase up to 50,000 shares of stock at a price per share equal to the closing price of our common stock, as reported on the Over the Counter Bulletin Board on the date of the option grant; the options vest at the rate of 20% per annum in arrears. In addition each non-employee director receives a quarterly cash payment, in arrears, of $2,500. Each non-employee director also receives a payment of $500 for each meeting in excess of five attended in any fiscal year. Each director is entitled to reimbursement of out of pocket expenses incurred in connection with his services as a Director of the Company. We have no other arrangements pursuant to which any our directors were compensated during the years ended December 31, 2008 and 2007 for services as a director. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE ELECTION OF EACH OF THE INDIVIDUALS NOMINATED FOR ELECTION AS A DIRECTOR. 5 PROPOSAL NO. 2: THE RATIFICATION OF THE APPOINTMENT OF PETERSON SULLIVAN, LLC AS THE COMPANYS INDEPENDENT AUDITOR The Board of Directors has selected Peterson Sullivan, LLC as independent auditors for the Company for the fiscal year ending December 31, 2009, subject to ratification of the selection by shareholders. Peterson Sullivan, LLC has served as independent public accountants for the Company since March 13, 2006. To the knowledge of the Company, at no time has Peterson Sullivan, LLC had any direct or indirect financial interest in or any connection with the Company or any of its subsidiaries other than in connection with services rendered to the Company as described below. It is not expected that the representatives of Peterson Sullivan, LLC or any other auditors will attend the Annual Meeting. Peterson Sullivan, LLC has not indicated their desire to make a statement. They will respond to written questions submitted to the Company. During and for the year ended December 31, 2008, Peterson Sullivan, LLC provided the following audit, audit-related and other professional services for the Company. The services were as follows: - T he audit of the annual financial statements included in the Companys Form 10-K; - Consultation in connection with various tax and accounting matters; and - Certain other professional services. The cost of providing these services during and for the year ended December 31, 2008, by specified categories, were as follows: Audit Fees : $24,582. These fees covered the audit of the Companys annual financial statements. Financial Information Systems Design and Implementation Fees: None All Other Fees: $11,457. These fees covered services principally involving internal audit support, and income tax consulting and preparation of income tax returns. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE RATIFICATION OF THE APPOINTMENT OF PETERSON SULLIVAN, LLP AS THE COMPANY'S INDEPENDENT AUDITOR . 6 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding the number of shares of the Companys Common Stock beneficially owned on October 28 , 2009, the Record Date, by each person who is known by the Company to beneficially own 5% or more of the Companys Common Stock, each of the Companys directors and executive officers, and all of the Companys directors and executive officers, as a group. Applicable percentages are based on 91,596,829 shares outstanding on October 28 , 2009, adjusted as required by rules promulgated by the Securities and Exchange Commission. Person or Group Number of Shares of Common Stock Percent Amit S. Dang (1) 0 0% 60 State Street, Suite 700 Boston, MA 02109 Frank Menzler (2) 0 0% 60 State Street, Suite 700 Boston, MA 02109 Javier Jimenez (3) <1% 60 State Street, Suite 700 Boston, MA 02109 Roland Schomer (4) <1% 60 State Street, Suite 700 Boston, MA 02109 Jatinder S. Bhogal (5) 3.2% 60 State Street, Suite 700 Boston, MA 02109 Joseph Sierchio(6) <1% 60 State Street, Suite 700 Boston, MA 02109 1420525 Alberta Ltd.(7) 36% 216-1628 West First Avenue Vancouver, B.C. V6J 1G1 Canada Directors and Executive Officers 3,293,000 3.2% as a group (5 persons) 1. Mr. Dang was appointed the Company's Chief Executive Officer and President on October 13, 2009. 2. Mr. Menzler resigned as Director on September 30, 2009 and as an Officer on October 13, 2009. 3. Represents 10,000 shares issuable pursuant to options which were exercisable on October 28, 2009. 4 . Represents 7,000 shares acquired by Mr. Schomer in open market transactions in 2007 prior to his election to our Board of Directors and 10,000 shares issuable pursuant to options which were exercisable on October 28, 2009. 5 . Represents 3,163,000 shares held by Ranjit Bhogal, Mr. Bhogals wife; and 10,000 shares issuable pursuant to options which were exercisable on October 28, 2009. Mr. Bhogal disclaims beneficial ownership in the shares held by his wife. 6 . Represents 50,000 shares of our common stock acquired by Mr. Sierchio in the private placement we completed in May 2008 and 50,000 shares issuable pursuant to Series C Warrants at an exercise price of $0.34 per share; and 10,000 shares issuable pursuant to options which were exercisable on October 28, 2009. 7 7 . This amount includes 30,025,274 shares held by 1420525 Alberta Ltd., a private Alberta company wholly-owned by Mr. Rayat, 2,065,412 shares issuable upon exercise of the Series C Warrants, and 3,203,194 shares held by Tajinder Chohan, Mr. Rayats wife. In his capacity as the sole stockholder of 1420525 Alberta Ltd. and its President, Mr. Rayat may be deemed to have beneficial ownership of the shares owned by 1420525 Alberta Ltd. TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN Voting Intentions of Certain Beneficial Owners and Management The Company's directors and officers have advised that they will vote the 3,293,000 shares owned or controlled by them FOR each of the Proposals in this Proxy Statement. These shares represented 3.2 % of the outstanding Common Stock of the Company as of October 28, 2009. Remuneration and Executive Compensation The following table shows, for the three-year period ended December 31, 2008, the cash compensation paid by the Company, as well as certain other compensation paid or accrued for such year, to the Company's Chief Executive Officer and the Company's other most highly compensated executive officers. Except as set forth on the following table, no executive officer of the Company had a total annual salary and bonus for 2008 that exceeded $100,000. Summary Compensation Table Securities Underlying Name and Options All Other Principal Position Year Salary Bonus Other(1) Granted Compensation Frank Menzler (2) 2008 $225,000 $0 $0 $0 President, CEO 2007 $225,000 $0 $0 2,000,0000 $0 Director 2006 $56,250 $0 $0 0 $0 Harmel S. Rayat (3) 2008 $0 $0 $0 0 $0 Secretary, Treasurer 2007 $0 $0 $0 0 $0 Chief Financial 2006 $0 $0 $0 0 $0 Officer and Director Arian Soheili (4) 2008 $0 $0 $0 0 $0 Former Secretary, 2007 $0 $0 $1,050 0 $0 Treasurer, Director 2006 $0 $0 $3,600 0 $0 (1) Includes standard Board of Directors fees and meeting attendance fees. (2) Resigned as a Director on September 30, 2009 and as an Officer on October 13, 2009 (3 ) Resigned as an Officer and Director on September 12, 2008. (4 ) Resigned as Secretary, Treasurer and Director on March 14, 2007. Stock Option Grants in Last Fiscal Year Shown below is further information regarding employee stock options awarded during 2008 to the named officers and directors: 8 Number of % of Total Securities Options Granted Underlying to Employees Exercise Expiration Name Options in 2008 Price ($/sh) Date Frank Menzler 500,000 71% $0.61 6/11/2018 Javier Jimenez 50,000 7% $0.61 06/11/2018 Roland Schomer 50,000 7% $0.61 06/11/2018 Joseph Sierchio 50,000 7% $0.26 09/12/2018/ Jatinder S. Bhogal 50,000 7% $0.26 09/12/2018 Harmel Rayat(1) 0 0 n/a n/a Arian Soheili (2) 0 0 n/a n/a Jasvir Kheleh (3) 0 0 n/a n/a (1) Resigned as an Officer and Director on September 12, 2008. (2) Resigned as Secretary, Treasurer and Director on March 14, 2007. (3) Resigned as Director on March 14, 2007. Aggregated Option Exercises during Last Fiscal Year and Year End Option Values The following table shows certain information about unexercised options at year-end with respect to the named officers and directors: Common Shares Underlying Unexercised Value of Unexercised In-the-money Options on December 31, 2008 Options on December 31, 2008 Name Exercisable Unexercisable Exercisable Unexercisable Frank Menzler(1) 100,000 0 Javier Jimenez 0 0 0 Roland Schomer(2) 0 0 0 Joseph Sierchio 0 0 0 Jatinder S. Bhogal 0 0 0 Harmel Rayat(3) 0 0 0 0 Arian Soheili (4 ) 0 0 0 0 Jasvir Kheleh (5 ) 0 0 0 0 (1) Resigned as a Director on September 30, 2009 and as an officer on October 13, 2009. These Options have been cancelled. (2) Resigned as a Director on September 30, 2009. All but 10,000 of these Options have been cancelled. (3) Resigned as an Officer and Director on September 12, 2008. (4 ) Resigned as Secretary, Treasurer and Director on March 14, 2007. (5 ) Resigned as Director on March 14, 2007. Related Transactions Director and Management Fees : For the year ended December 31, 2008, we incurred $19,343 in board fees for non-employee directors of the Company.In addition, during June and September 2008, we granted stock options to purchase 50,000 shares each for a total of 200,000 shares of common stock to non-employee board members. For the year ended December 31, 2008, we recorded $12,541 as stock compensation expense relating to these stock grants. During the year ended December 31, 2007, we paid management fees of $4,900 to non-employee directors. There are no management or consulting agreements in effect. 9 Legal Fees : In relation to our May 2008 Private Placement, we settled $21,250 in legal costs by issuing 50,000 Units to Joseph Sierchio, a member of Sierchio & Company, LLP, our attorneys,who also serves as a board member.Legal fees expensed for the year ended December 31, 2008, that were paid or were due to this attorney total $111,150. Notes Payable and Accrued Interest : On May 23, 2008, we reached an agreement with Mr. Harmel Rayat to which Mr. Rayat (i) converted the entire outstanding principal amount ($877,800) of his loan to the Company into an aggregate of2,065,412Units, each Unit consisting of one share of the Companys common stock and one Series C warrant, at a conversion price of $0.425 per Unit and (ii) agreed to accept $150,000 in full payment and satisfaction of the accrued and unpaid interest on the loan in the amount of $249,945. Rent: Until August 31, 2008, our administrative office was located at 1628 West 1st Avenue, Suite 216, Vancouver, British Columbia, Canada, V6J 1G1. This premise is owned by a private corporation controlled by Mr. Rayat. We paid rent of $26,866 for the year ended December 31, 2008(2007: $35,740). Effective September 1, 2008, we closed this administrative office, terminating all of our employees at this location.There were no severance arrangements with any of the terminated employees. Mr. Harmel S. Rayat was an officer and director of the Company until September 12, 2008, and a majority stockholder of the Company until September 9, 2008. All related party transactions are recorded at the exchange amount established and agreed to between related parties and are in the normal course of business. Copies of Form 10 K The Company hereby undertakes to provide without charge to each person, including any beneficial owner, to whom a copy of this Proxy Statement has been delivered, on the written request of any such person, a copy of the Company's most recent Form 10-K. Written requests for such copies should be directed to Mr. Amit S. Dang, Chief Executive Officer and
